DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2010/0163572 (Downham) in view of U.S. publication no. 2013/01066990 (Lim) and U.S. publication no. 2012/0298693 (Jersey et al.).
With regard to claim 37, Downham discloses a liquid dispensing system, comprising: a handheld liquid dispense device comprising: a body portion (delivery head 8), and a dispensing head (delivery spigot 2d, 3d, 4d and 5d); an ingredient system (see reservoir tanks 2, 3, 4, 5) connected to the handheld liquid dispense device (via supply ducts 2a, 3a, 4a, 5a); and a user interface (which includes control buttons A-D) and comprising a dispense button (any of control buttons A-D, paragraph [0059]) configured to dispense the beverage order in response to a user's selection of the dispense button (paragraph [0059]).
	Downham fails to disclose that the user interface includes a touchscreen located on the handheld liquid dispense device.  However, the use of such a touch screen is taught by Lim (user may interact with the dispenser to select a beverage via a touchscreen; paragraph [00231). In order to provide a suitable control panel with control buttons (Downham, paragraph [00821), it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Downham's user interface to include Lim's touchscreen because, as Lim teaches, the user interface in the form of the touchscreen is implemented with software, hardware, firmware, or combinations thereof to facilitate user selection and may use various icons, buttons, screen locations, graphics, and/or text to provide one or more display screens such that the user may interact with the user interface (Lim, paragraphs [0023), [00451]); furthermore, the use of a touchscreen would increase the capabilities of the user interface and permit the beverage sources to be changed without having to replace the dispenser head with the fixed button user interface of Downham.
	Downham also fails to disclose a social media application configured to receive a beverage order from a consumer.  However, the use of such a social media application is known from Jersey (paragraphs [0050], [0051]).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the social medial application as taught by Jersey to the device of Downham, since doing so would clearly provide convenience for the user, who may thus preselect a beverage without having to select ingredients at the beverage machine (Jersey paragraph [0051]).

With regard to claim 38, which depends from claim 37, Jersey discloses that the social media application is further configured to send a message to the consumer when a mobile device of the consumer is within a predetermined distance from a sensor linked to the liquid dispensing system (paragraph [0050]).

With regard to claim 39, which depends from claim 38, Jersey discloses the message asks the consumer whether the consumer would like to purchase a beverage (paragraph [0050]).

Allowable Subject Matter
Claims 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 and 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, and 11-18 of U.S. Patent No. 10,807,853. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader recitations of the same subject matter of claims 1, 4, 5, 6, and 11-18 of U.S. Patent No. 10,807,853, as set forth in the correspondence table below.
Pending claim
Claim/s of U.S. Patent No. 10,807,853
21
1
22
1
23
1, 11-14
24
1, 11-14
25
1, 4
26
1, 5
27
1, 6
28
1
33
15
34
15, 16
35
15, 17
36
15, 18


Claims 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,807,853 in view of claims 1, 3, and 6 of U.S. patent no. 9,764,935. 
With regard to claim 37, Claim 15 of U.S. Patent No. 10,807,853 discloses a liquid dispensing system, comprising: a handheld liquid dispense device comprising: a body portion, and a dispensing head; an ingredient system connected to the handheld liquid dispense device; and a user interface comprising a touchscreen and comprising a dispense button configured to dispense a beverage order in response to a user's selection of the dispense button, but fails to disclose the use of a social media application to receive a consumer’s order.  However, claims 1 and 6 of U.S. patent no. 9,764,935 disclose the use of such a social media application to receiver a consumer’s order.  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the social media application of claims 1, 3, and 6 of U.S. patent no. 9,764,935 to the device of claim 15 of U.S. Patent No. 10,807,853, for the clear convenience of allowing the user to select a beverage without having to interact with the beverage machine.
With regard to claims 38-40, each of the recited features are disclosed in claims 1, 3, and 6 of U.S. patent no. 9,764,935.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. publication no. 2016/0090288 (Givens, JR. et al.) discloses a mixed drink dispenser that utilizes a mobile application (paragraph [0099]).
U.S. publication no. 2016/0039653 (Jangbarwala et al.) discloses a system for mixing and dispensing beverages that utilizes a mobile application (paragraph [0053]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3799